COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §

                                                  §
                                                                  No. 08-08-00253-CR
 IN RE: JAIME LUEVANO,                            §
                                                            AN ORIGINAL PROCEEDING
 Relator.                                         §
                                                                    IN MANDAMUS
                                                  §

                                                  §




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Jaime Luevano, has filed a pro se petition seeking a writ of mandamus

compelling the Hon. Kathleen H. Olivares, Judge of the 205th Judicial District Court of El Paso

County, to grant a number of motions and “special procedures” regarding Relator’s prosecution

for burglary of a habitation.

       Relief by writ of mandamus will only granted in extraordinary circumstances where the

Relator is able to establish the trial court has clearly abused its discretion, and no adequate

remedy at law exists. See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). Based on the petition and record

before us, we are unable to conclude that Relator is entitled to the relief requested. Accordingly,

mandamus relief is denied. See TEX .R.APP .P. 52.3.



August 26, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice
Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)